—In an action to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered May 19, 1999, which denied their motion to vacate an order of the same court, dated April 21, 1999, which sua sponte dismissed the complaint pursuant to CPLR 3126 (3) upon the plaintiffs’ failure to comply with prior orders of the same court directing disclosure.
Ordered that the order is affirmed, with costs.
By order dated April 21, 1999, the Supreme Court sua sponte dismissed the complaint pursuant to CPLR 3126 (3) upon the plaintiffs’ failure to comply with orders directing disclosure. In view of the plaintiffs’ conduct, the Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to vacate that order (see, Cauley v Long Is. R. R. Co., 234 AD2d 252; Watson v Esposito, 231 AD2d 512; Kaplan v Elkind, 208 AD2d 683). O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.